DETAILED ACTION
Response to Amendment
This office action is in response to applicant’s amendment and RCE filed, 20 January 2022, of application filed, with the above serial number, on 14 January 2020 in which claims 1, 7, and 13 have been amended. Claims 1-4, 6-10, 12-16, 18 are pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-10, 12-16, 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed without replacing the access control list property of the leaf node, and without replacing the access control list of any node in a hierarchy between the leaf node and ancestor nodes”. There is no detailed description of the claimed subject matter. As published, “[0115] In step 61, a Replace command on an ACL property of a certain managed node (hereinafter referred to as a target node) of a DMT from a certain DM server is received”, the replace command is on/for an ACL property. As indicated in the prior 112b Rejection and without remarks in the response, there is no described difference between a value and a property (see par. 6 “a property or value of a certain node” and par. 118, for example “a Replace item in a property value of an ACL”). Thus it follows that a value is a property and a property is a value as described and as claimed. 
The description does not 1) describe replacing a value without replacing the (access control list property) value and 2) it is indefinite and not described how a value is replaced without replacing a value and 3) describe a “hierarchy” or “authority” (these are terms used by OMA). Par 120 describes “[0120] If the node satisfying the condition is found, it is determined that the DM server has the indirect Replace right for the ACL of the target node, then the value of the ACL is replaced according to the received Replace command”. This furthers that the value being replaced is the value of the ACL. Par. 69-70 describing Fig. 4 similarly recites “[0069] In step 44, it is determined that the DM server has the indirect right of executing the Replace command on the ACL of the target node, and the Replace command on the ACL is processed. [0070] The the value of the ACL of the target node is replaced according to the Replace command of the ACL…” The claim(s) do recite an “access control list property indicating the device management server has authority to replace the value of the leaf node”, however, there is no description for such authority in the detailed description, the description describes the server having a right, but again, there is no description of without replacing the access control list property indicating the DM server has a right to directly replace. The description does not positively recite that the ACL property is not replaced of the target node, but lack of description for such positive recitation does not necessitate that the ACL property is not replaced of the target node. In fact as par. 120 offers “the DM server having a Replace right for an ancestor node of a certain managed node can directly replace an ACL of the managed node”, it appears the whole ACL of the managed node is replaced.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10, 12-16, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. See above 112a Rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-4, 6-10, 12-16, 18 is/are rejected under pre-AIA  35 U.S.C. 102a as being anticipated by OMA Device Management Tree and Description (hereinafter “OMA”).
As per Claim 1, OMA discloses a method applied to a terminal for replacing a value of a leaf node on a device management tree, the method comprising: 
receiving, by the terminal, a command from a device management server for replacing the value of the leaf node on the device management tree, wherein the command comprises a new value of the leaf node (see sections 6.2-6.2.5; 7.6, 7.7-7.7.1.3, 7.7.1.6, 7.7.7.2, and 8; replace operation and object being leaf object); 
inheritance) when a server performs a management operation on a node with no value set for the ACL, the server must look at the parent node of the node, if the parent has no value, the server must look at the ACL of the parent’s parent (ancestor node of parent));
indirectly accessing the leaf node by way of the ancestor node (see sections 7.7.7.1, 6.2-6.2.5; 7.6, 7.7-7.7.1.3, 7.7.1.6, and 8; server identifier with sufficient access to a parent node to take control of a child node with inheritance of ACL property from ancestor; see section 7.7.1.3; Server Identifier has replace access rights according to node/ancestor node ACL; 7.7.1.1 (ACL and inheritance) when a server performs a management operation on a node with no value set for the ACL, the server must look at the parent node of the node, if the parent has no value, the server must look at the ACL of the parent’s parent (ancestor node of parent)); and 

As per Claim 2. The method according to claim 1, wherein the command carries a unified resource identity (URI) of the leaf node (see section 7.3 to access the ACL of an account the server could use these URI (with Account); section 5 all nodes addressed with a URI).
As per Claim 3. The method according to claim 1, wherein a replace item in a value of the access control list property of the ancestor node comprises an identifier of the device management server (see sections 7.7-7.7.1.3; If a Server Identifier has Replace access rights according to the Node ACL then this Server Identifier can change the Node value and all property values; Note that any parent Node is by definition an Interior Node. This makes it possible for a Server Identifier with sufficient access to a parent Node to take control of a child Node. This is a two-step process where the server 
As per Claim 4. The method according to claim 1, wherein the ancestor node is a parent node of the leaf node (see sections 7.7-7.7.1.3; parent Node).
As per Claim 6. The method according to claim 1, further comprising sending, by the terminal, a success status to the DM server after the replacing the value of the leaf node with the new value completes (see sections 7.7-7.7.1.3; also 6.2-6.2.5; 7.6, 7.7.1.6, 7.7.7.1, and 8; eg. receiving an OK status code)
As per Claims 7-10, 12-16, 18. The limitations therein have substantially the same scope as claims 1-4, 6 because claims 7-10, 12 are terminal device claims performing the method of claims 1-4, 6 and claims 13-16, 18 are method claims from the device management server perspective for the reverse method from terminal perspective as in claims 1-4, 6 respectively. Therefore claims 7-10, 12-16, 18 are rejected for at least the same reasons as claims 1-4, 6.

Response to Arguments
Applicant's arguments filed 20 January 2022 have been fully considered but they are not persuasive.
Applicant argues, in substance, that “the claimed invention provides for changing the value of the leaf node by accessing the value through a parent node without changing of the ACLs of the parent, the child and any intervening nodes. OMA describes changing the ACLs of the parent and intervening nodes.”
without changing of the ACLs of the parent, the child and any intervening nodes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
There is no claimed changing (OMA teaches changing as noted), rather the claims recite replacing, and further that such replacement of a value is without replacing an access control list property, not the (entire) ACL as argued or as lacking in antecedent basis. As the above 112 Rejections note, it is not clear, as claimed, argued, or as supported in the specification, whether the (entire) ACL (lack of antecedent basis) or an ACL property or value in the ACL is not being replaced (lack of description). This is particularly of note, as OMA section 7.7.1.1 describes the child node inheriting a value when there is “no value”, thus there is no replacing of a value as claimed as there is no value to replace, rather a value is, at best, “inherited”.
Thus, for example, as described in 7.7.1.1 for OMA’s description of receiving a Replace command for a Name property (see 7.5 table 4) from the DM server, the terminal determines the DM server has no value in the ACL of the leaf node, an ancestor/parent node is determined to see if the DM server is in the ancestor, and when the ancestor has an ACL setting for authority for the DM server, the leaf node and intervening nodes in a hierarchy inherit the ACL settings from that ancestor to then be able to replace the Name property of the leaf node. However, no ACL is replaced, as OMA describes that for inheritance to take place, no value must be assigned to the changing the ACL. 
However, the sections cited by Applicant in 7.7.1.3 (beginning with “However,…”) are with the context above the “However,…” bullet points where OMA notes rules for changing the ACL are different for Interior and Leaf Nodes. The citations on p. 8 of Arguments are with respect to ‘child nodes’ as a whole, which includes both the Interior and Leaf Nodes, but with the important difference between the Interior and Leaf Nodes in the bulleted rules, and with the claim being directed toward changing the value but not ACL property of a leaf node. Importantly, the sections cited by Applicant are for changing the ACL of the child node, such as when a child node has a different Server Identifier value for the ACL property, then the Server looks to find a parent or root node with sufficient access to then control the child node. It is also noted for inheritance to take place, the value of the ACL property must be empty (see 7.7.1.1), ie. no Server Identifier to change for the ACL property. OMA’s teachings in the cited sections are for instances where the Server has authority over a parent node but not direct authority of the child node. The child node, if having an access right different from the parent node and not inherited, must have the ACL property be changed to give the server the authority over the child node.
 OMA teaches to change a value and all property values (but not the ACL property itself) the Leaf Nodes rules: “The ACL is valid for the Node value and all properties that the Node may have, except the ACL property itself. If a Server Identifier has Replace access rights according to the Node ACL then this Server Identifier can change the Node value and all property values, but not the ACL value.” (emphasis Interior Nodes where the Server ‘can change the ACL value’.
In this way, OMA is ensuring that 1) if a server does not have access rights to change/replace a leaf node value, it can inherit that right from a higher up parent node’s ACL value and change/replace accordingly; but 2) if the server does not have access rights to change/replace the leaf node ACL property, the server cannot inherit that and must first change/replace that leaf node’s ACL property in the recited two-step process. As the claims are directed to 1), OMA continues to disclose the claims as amended.
Herrick discloses a non-intrusive and union ACL replace/add procedure wherein ACLs are not added or replaced to any parent or child directories when the parent already has an ACL defined (at least col. 4:56-67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763.  The examiner can normally be reached on 8:30-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GREGORY TODD/Primary Examiner, Art Unit 2443